ORDER
This case came before this court on December 3,1991, pursuant to an order directing all parties to appear before this court and show cause why the issues raised in this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we find that the trial justice should have provided findings demonstrating the existence of exceptional circumstances that justified granting the foster parents the right to continued foster care payments while the child who has reached the age of majority is attending college out of state. *726Siravo v. Siravo, 424 A.2d 1047, 1050 (R.I.1981).
The judgment of the Family Court is reversed and this case is remanded to the trial justice to conduct a hearing on the existence of exceptional circumstances and to make findings in accordance with this order.